Citation Nr: 0312812	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  96-36 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for right common 
peroneal nerve paresis, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for right wrist 
fracture residuals, to include arthritic changes, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left elbow 
fracture residuals, to include arthritic changes, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to a rating in excess of 10 percent, prior to 
March 20, 2002, and in excess of 30 percent, effective from 
May 1, 2003, for left tibial plateau fracture residuals, with 
arthritic changes, status-post total knee replacement.  

5.  Entitlement to service connection for arthritis of the 
shoulders, hands, right elbow, and left wrist, secondary to a 
right tibia fracture.  

6.  Entitlement to an increased rating for right tibia 
fracture residuals, to include arthritic changes and one inch 
shortening, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran performed verified service with the Kentucky 
National Guard on June 10, 1978.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.  The claims file was within the 
jurisdiction of the Louisville, Kentucky, RO; however, in 
order avoid delays, the Fargo, North Dakota, RO decided the 
claim.  The claims file was then returned to the Louisville, 
Kentucky, RO.  In September 1999, the Board remanded this 
case for further action.  

As noted in the September 1999 remand, the veteran has raised 
the issues of entitlement to service connection for right 
elbow fracture residuals (other than arthritis) and a right 
shoulder disability (other than arthritis) secondary to a 
fall caused by his service-connected left tibia disorder.  He 
has also raised the issues of entitlement to service 
connection for surgical scars, to include scar residuals of a 
left iliac bone graft, and entitlement to service connection 
for a hernia, secondary to a laparotomy.  In addition, he 
raised the issue of entitlement to a total disability rating 
due to individual unemployability.  The enumerated issues 
were previously referred to the RO for appropriate action.  
The RO has not addressed these issues, and they are once 
again referred for appropriate action.    

The following issues will be addressed in the REMAND portion 
of this decision:  1)  entitlement to a rating in excess of 
10 percent, prior to March 20, 2002, and in excess of 30 
percent, effective from May 1, 2003, for left tibial plateau 
fracture residuals, with arthritic changes, status-post total 
knee replacement; 2) entitlement to service connection for 
arthritis of the shoulders, hands, right elbow, and left 
wrist, secondary to a right tibia fracture; and 3) 
entitlement to an increased rating for right tibia fracture 
residuals, to include arthritic changes and one inch 
shortening, currently evaluated as 30 percent disabling.
 

FINDINGS OF FACTS

1.  Right common peroneal nerve paresis is primarily 
manifested by not more than incomplete severe paralysis.  

2.  The veteran's right wrist disorder is primarily 
manifested by limitation of motion, without ankylosis.

3.  Left elbow fracture residuals are primarily manifested by 
pain, arthritis, and limitation of flexion to no less than 60 
degrees, and full extension, without ankylosis, flail joint, 
false flail joint, false movement, or hand fixed in 
supination or hyperpronation.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for right common 
peroneal nerve paresis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, Diagnostic Code 8521 (2002).

2.  The criteria for an increased rating for right wrist 
fracture residuals, to include arthritic changes, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5214 (2002).

3.  The criteria for an increased rating for left elbow 
fracture residuals, to include arthritic changes, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5205, 5206, 5207, 5209, 
5210, 5211, 5212, 5213.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in the law during the pendency of the 
veteran's claim.  These changes were codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and those statutes 
define the obligations of VA with respect to the duties to 
assist and notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA.  The 
primary implementing regulations are published at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).  These statutory and regulatory 
changes are liberalizing and are applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  It is specifically noted that the July 2002 
supplemental statement of the case notified the veteran of 
the new law and the duties imposed on VA under the new law.  
The veteran was also advised of what evidence was needed to 
support his claim, and that VA would help him secure evidence 
in support of his claim if he identified such evidence.   
Additionally, he was provided with notice of, and he did 
report for, VA examinations to help determine the severity of 
his left elbow and right wrist disorders, and right common 
peroneal nerve paresis.  Further, the statement and 
supplemental statements of the case provided the veteran with 
notice of what the evidence of record, to include the VA 
examinations, revealed.       

Finally, the veteran has been provided with notice of why the 
evidence was insufficient to award the benefit sought on 
appeal, as well as notice that he could submit supporting 
evidence in order to help establish his claim.  Thus, the 
veteran has been provided with notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant of what evidence would be secured by VA 
and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record indicates that in April 1981, the veteran was 
awarded service connection for the following disorders: 1) 
post-operative residuals of a left elbow fracture with 
deformity and atrophy; 2) right common peroneal nerve paresis 
with partial foot drop; 3) post-operative residuals of a 
right tibia compound fracture with slight knee impairment; 4) 
left tibial plateau fracture with slight knee impairment; 5) 
post-operative right wrist fracture; and 6) multiple scars.  
On July 25, 1995, the RO received the veteran's claim for 
increased rating for disorders of the arms and legs.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. § 
1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

The pertinent evidence of record includes report of an August 
1995 VA musculoskeletal examination which notes complaints of 
elbow tenderness.  Physical examination showed normal upper 
and the lower extremity strength.  The veteran is right hand 
dominant.  His dorsalis pedis and dorsalis popliteal tibial 
pulses were 2+ and bilateral.  His gait was normal, with the 
exception of a mild limp on the left; he favored the left 
foot.  He did not walk with a cane.  Right ankle dorsiflexion 
was from 0 to 20 degrees, and plantar flexion was from 0 to 
10 degrees.  

X-rays conducted in August 1995 showed post-operative changes 
in the right wrist, with a plate and four screws, reducing an 
old distal radial fracture with some palmar tilt.  There was 
also a nonunited fracture of the ulnar styloid.  In addition, 
there were mild arthritic changes at the articulation between 
the distal radius and the ulnate and to some extent between 
the xiphoid and ulnate.   

X-rays of the left elbow showed a fracture sometime in the 
past and wire circular suture at the olecranon.  The suture 
was broken.  Arthritic changes were noted at the elbow joint, 
most notably between the radial head and lateral condylar 
surfaces.  

The veteran was seen for a VA examination in August 1996.  He 
reported being in constant pain, and believing that he was 
totally disabled.  Pertinent physical examination revealed a 
subluxed left tibia on X-ray study with the dome of the talus 
having been worn away.  A bone scan revealed increased uptake 
in the left elbow and right wrist.  The examiner noted that 
the appellant had suffered significant left elbow and right 
wrist injuries, however, he was not asked to comment on those 
disorders.

A report of a March 1998 examination indicates that the 
veteran reported that he basically had right wrist pain when 
there was weather change to cold or damp.  When the weather 
was good, he really did not have any pain; however, he did 
have decreased range of motion and decreased grip.  He also 
noted having transient elbow pain.  The pain was described as 
sharp when the weather changed and when lifting.  

Examination showed right wrist flexion to 60 degrees, 
dorsiflexion to 30 degrees, radial deviation to 15 degrees, 
ulnar deviation to 0 degrees, all with stated pain.  
Examination of the left elbow showed full extension, full 
pronation and supination, and 60 degrees of flexion, all with 
stated pain.  Upper extremity strength was 5/5 bilaterally.  
Grip was +5/5.  Reflexes were +1 in both wrists, and +0 in 
the biceps.  He had full range of motion on forward flexion 
of the right ankle; dorsiflexion was at 0 degrees.  He had 
full internal and external rotation of the right ankle, all 
with stated pain.  Strength in the right lower extremity was 
4/5.  Reflexes in the right ankle were +2.  The feet had +2 
pulses bilaterally and good arches.  The pertinent diagnoses 
were "bilateral wrists per bone scan in 1996;" and 
degenerative joint disease of the elbows.

A February 2000 VA examination report indicates that the 
veteran had 35 degrees of dorsiflexion and 40 degrees of 
palmar flexion in the right wrist.  Left elbow flexion was 
from 0 to 135 degrees, supination was to 60 degrees, and 
pronation was to 80 degrees.  The right ankle showed 0 to 35 
degrees of plantar flexion, but he could not actively 
dorsiflex against gravity.  He had 2/5 dorsiflexion on the 
right ankle.  His reflexes were judged to be "hyperactive" 
yet right patella reflexes were 2/4, and the Achilles reflex 
could not be elicited.  He used a cane to get around and had 
a foot drop brace on the right foot due to peroneal palsy.  

A left elbow X-ray study showed an excision of an olecranon 
fracture with reattachment of the triceps, "about 50% 
olecranon with mild to moderate (degenerative joint disease) 
of the elbow" (sic).  The diagnoses were a poorly 
functioning right lower extremity with foot drop, bilateral 
arthritic changes of the wrists, and arthritic changes of the 
elbows with related traumatic residuals.  The examiner opined 
that the veteran may have flare ups with multiple joints due 
to arthritis, overuse, and/or weather changes.

During a January 1999 hearing, the veteran testified that he 
had constant pain in his left elbow, and that it would catch 
and pop.  With regard to the right peroneal palsy, he stated 
that when walking, he had a tendency to trip and fall 
forward.  He also had to use a cane for this condition.  He 
also stated that he could not balance on his right foot.  

The report of a November 2000 VA examination indicates that 
the veteran reported that he did not have strength in any of 
his joints.  He stated that he had stiffness and pain in all 
of his joints.  He had more stiffness in the mornings and the 
morning stiffness lasted two to three hours and may decrease 
some with a hot shower.  He had swelling of the feet and 
ankles, but no other joint swelling.  His joints did not lock 
up or become warm.  He reported giving way of the right knee 
about two times per week.  He had no history of dislocation 
of any joints.  He stated that all of his joints tired 
easily.  The veteran reported that he had sharp pain in his 
right wrist; in warm weather, the pain was mild, and in cold 
weather, it was more intense.  He occasionally used an Ace 
bandage on his right ankle for increased intensity of pain in 
bad weather.  He used a cane, and walked with a limp.  

Physical examination noted that the veteran had 105 degrees 
of left elbow flexion; supination was to 45 degrees, and 
pronation was to 85 degrees.  He had no pain with left elbow 
motion.  Right wrist dorsiflexion was to 55 degrees, and 
palmar flexion was to 40 degrees with pain reported at the 
end of motion.  Ulnar and radial deviation were both to 15 
degrees, without pain in either direction.  The left elbow 
and right wrist were non-tender to palpation.  He had 
generally decreased strength of the upper extremities to 4/5.  
There was no guarding of motion or abnormal motion.  X-ray 
studies revealed old fractures of the right radius and ulnar 
bones, with a metallic plate at the end of the radius.  No 
pertinent diagnosis was offered.

Report of an April 2002 neurological examination indicates 
that the veteran had a right partial foot drop with weakness 
that was a grade 4/5 in the tibialis anterior and extensor 
hallucis longus muscle.  There was normal peroneus longus and 
tibialis posterior.  The right ankle jerk was diminished.  
Knee jerks were diminished due to surgery and swelling.  
Sensory examination revealed reduced pinprick in the dorsum 
of the feet.  The gait was cautious, antalgic, and unsteady 
due to the multiple surgeries, as well as partial foot drop.  
(This includes surgeries for the left leg.)  The diagnoses 
included unsteadiness of gait with falls due to bilateral 
foot drop that was mechanical and related to involvement of 
the peroneal nerves bilaterally.  

With regard to the right common peroneal nerve paresis, under 
DC 8521, a higher rating of 30 percent may be awarded for 
severe incomplete paralysis; a 40 percent rating is assigned 
for complete paralysis of the nerve, with foot drop and 
slight droop of the first phalanges of all toes, inability to 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of the foot lost, adduction 
weakened; anesthesia covers the entire dorsum of the foot and 
toes.     

After a thorough review of the evidence, and resolving any 
doubt in favor of the veteran, the Board finds that the 
veteran's right common peroneal nerve paresis more closely 
approximates incomplete severe paralysis.  It is noted that 
the VA neurological examination in April 2002 noted that the 
veteran had right partial foot drop, with weakness that was a 
grade 4/5.  He also had diminished ankle jerk and reduced 
pinprick sensation in the dorsum of the foot.  In addition, 
it was noted that because of the right foot drop (as well as 
other disorders), the veteran had a tendency to fall.  The 
Board finds that the overall disability picture presented in 
this case is consistent with severe incomplete paralysis.  
Complete paralysis, however, is not shown by the evidence of 
record.  He does not have a complete foot drop.  As noted on 
an April 2002 VA examination, he has partial foot drop and 
weakness at a grade of 4/5.  It is further noted that while 
he had diminished sensation on the dorsum of the foot, there 
is no indication of anesthesia over the entire dorsum of the 
foot and toes.  Thus, it is the Board's conclusion that a 
rating of 30 percent, but no higher, may be awarded for the 
right common peroneal paresis.  

Under DC 5215, the maximum rating awarded for limitation of 
motion of the (major) wrist is 10 percent.  A rating higher 
than 10 percent is not awarded unless there is ankylosis of 
the wrist.  DC 5214.  As noted above, while the medical 
evidence of record shows that the veteran has a limitation of 
right wrist motion, he does not show any evidence of 
ankylosis.  The Board notes that the veteran also has trouble 
with his right hand and grip.  VA examination in November 
2000 indicates that the veteran has arthritis of the hand, 
which is likely age-related.  The veteran is not service-
connected for arthritis of the right hand.  Accordingly, a 
rating higher than 10 percent is not warranted for the 
veteran's right wrist disability.  

In order to receive a rating higher than 20 percent for his 
left (minor) elbow disability, the veteran must have 
ankylosis of the elbow (DC 5205); flexion limited to 55 
degrees or less (DC 5206); limitation of extension of the 
forearm to 100 degrees or more (DC 5207); flail joint (DC 
5209); nonunion of the radius and ulna, with flail false 
joint (DC 5210); impairment of the ulna, with nonunion in the 
upper half, false movement, and loss of bone substance (1 
inch (2.5 cms) or more) and marked deformity (DC 5211); 
impairment of radius, with nonunion in the lower half, false 
movement, with loss of bone substance (1 inch (2.5 cms) or 
more), and marked deformity (DC 5212); or the hand fixed in 
supination or hyperpronation (DC 5213).      

The Board has reviewed the medical evidence of record and 
finds that the criteria for a rating higher than 20 percent 
for the veteran's left elbow disability have not been met.  
The medical evidence of record indicates that the veteran can 
flex and extend his left upper extremity, including his left 
elbow.  Therefore, a higher rating is not warranted under DC 
5205 or 5213, as there is no ankylosis of the elbow or 
fixation of the hand in supination or hyperpronation.  The 
criteria for a higher rating under DC 5206 and 5207 are not 
met either.  It is noted that in March 1998, examination of 
the left elbow showed that the ranges of motion were from 
full extension to 60 degrees of flexion, with stated pain.  
Subsequent VA examinations in February and November 2000 
indicate, however, that the veteran had full extension and 
105 and 135 degrees of elbow flexion, respectively, and that 
he did not have pain on range of motion.  It is further noted 
that the left elbow was non-tender during the November 2000 
VA examination.  Moreover, the medical evidence of record 
does not show evidence of flail joint or false movement.  
Therefore, it is the Board's conclusion that the 
preponderance of the evidence shows that the criteria for a 
rating higher than 20 percent have not been met.  

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, except to the extent 
indicated, the preponderance of the evidence is against the 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 30 percent rating for right common peroneal nerve paresis 
is granted, subject to the criteria governing the payment of 
monetary awards.

An increased rating for right wrist fracture residuals, to 
include arthritic changes, is denied.

An increased rating for left elbow fracture residuals, to 
include arthritic change, is denied.  



REMAND

The record indicates that claims of entitlement to service 
connection for arthritis of the shoulders, hands, right 
elbow, and left wrist, secondary to right tibia fracture were 
denied by a March 1996 rating decision.  Notice of the 
decision was sent in March 1996.  The veteran filed a notice 
of disagreement in July 1996.  A statement of the case was 
issued in February 1998.  The record indicates, however, that 
a timely substantive appeal with regard to these issues may 
not have been filed.

In Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per 
curiam), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the RO must determine if a timely 
substantive appeal has been filed with regard to an issue.  
If not, the RO should close the appeal for failure to file a 
timely substantive appeal.  Accordingly, the above-referenced 
issues are remanded to the RO for the RO to make a 
determination as to whether a timely substantive appeal has 
been filed.  If the RO determines that a timely substantive 
appeal was not filed, then the RO should notify the veteran 
of its determination, and conduct any further necessary 
action, to include closure of the appeal.  Any submissions by 
the veteran after the issuance of the statement of the case 
with regard to the above issues should be considered as a 
claim to reopen, and should accordingly be adjudicated.  If, 
however, the RO determines that a timely appeal has been 
filed with regard to the above-referenced issues, the RO 
should then return the matter to the Board for appropriate 
action.  

The Board notes that in March 2002, the veteran underwent a 
total left knee replacement at the Baptist East Hospital.  
Records of the surgery have not, however, been obtained.  In 
addition, it is noted that in an April 2002 statement, the 
veteran's private physician, Dr. Reichard, indicated that the 
veteran would be disabled for a period of 12 months, or more, 
as a result of the left knee surgery.  The RO has granted the 
veteran a temporary total rating through April 2003.  The 
Board finds that prior to further evaluation of this matter, 
it is necessary that the surgical records from the Baptist 
East Hospital be obtained, and that the veteran be scheduled 
for a VA examination after May 1, 2003, to determine the 
current severity of his left tibial plateau fracture 
residuals, with arthritic changes, status-post total knee 
replacement.  

Finally, it is noted that in October 1997, the veteran 
underwent a right total knee arthroplasty.  Prior to the 
hospitalization, he had been assigned a 20 percent rating for 
his right knee disability, which had been effective since 
1983.  From September 29, 1997, through November 30, 1998, he 
was assigned a temporary total rating.  He was assigned a 30 
percent rating effective from December 1, 1998.  In the 
September 1999 decision, the Board noted that the veteran had 
not been examined subsequent to his temporary total rating, 
and requested a current examination.  However, none was 
conducted.    

Accordingly, this case is REMANDED for the following 
development.

1.  The RO should determine whether the 
veteran has filed a timely substantive 
appeal with regard to the issues of 
entitlement to service connection for 
arthritis of the shoulders, hands, right 
elbow, and left wrist, secondary to right 
tibia fracture.  If the RO determines 
that a timely substantive appeal has been 
filed, the RO should document its finding 
in writing and associate such finding 
with the claims file.  Subsequently, 
these issues should be returned to the 
Board.  

If the RO determines that a timely 
substantive appeal has not been filed, 
the RO should provide the veteran and his 
representative with the appropriate 
notice, and conduct any further action 
necessary by law and regulation, to 
include closing the appeal to these 
claims and reviewing the evidence for a 
claim to reopen these issues.    

2.  The RO should try to obtain the 
veteran's records from the Baptist East 
Hospital for the total knee replacement, 
which was performed in March 2002.  The 
RO should also contact the veteran to 
determine whether there are any 
additional pertinent treatment records.  
If so, the RO should take the necessary 
action to obtain such records and 
associate them with the claims file.

3.  The RO should schedule the veteran 
for a VA orthopedic examination after May 
1, 2003, to determine the severity of the 
left tibial plateau fracture residuals, 
with arthritic changes, status-post total 
knee replacement, and the right tibia 
fracture residuals, to include arthritic 
changes and one inch shortening.  

In accordance with Deluca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional degrees of 
limitation of motion during flare-ups.  
If the examiner is unable to offer an 
opinion as to the nature and extent of 
any additional disability during a flare-
up, that fact should be so stated.  

4.  Adjudicate the claims discussed at 
paragraph 1, page 3 of this decision, and 
take any necessary action under the VCAA. 

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
veteran and his representative should be 
provided with the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

